DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informalities:
FIG. 1, step 102 is labeled “Decision”. However, corresponding par. [0019] states: “At 102 an initial assessment and diagnosis is made …” (emphasis added). Examiner suggests relabeling step 102 as “Initial assessment and diagnosis”.
FIG. 1, step 104 is labeled “Recovery path”, which omits the “care plan” mentioned in corresponding par. [0020]. Examiner suggests revising step 104’s label as “Recovery path and care plan”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following informalities:
“The process generates” should read --The system generates--;
“in that causes” should read --that cause--; and
“The process analyzes” should read --The system analyzes--.
Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
[0016], “user’s eye” should read --user’s eyes--;
[0016], “head, and appendages” should read --head and appendages,--;
[0016], “include vision sensor” should read --includes vision sensor--;
[0016], “displaying” should read --display--;
[0016], “volume of a motion cloud” should read --volume of motion cloud--;
[0017], “coincides with a facial expressions” should read --coincides with facial expressions--;
[0017], “active model are used in alternate systems that compare features extractions” should read --active models are used in alternate systems that compare features extracted--;
[0017], “those movement” should read --those movements--;
[0018], “the user’s” should read --the users--;
[0018], “alert or notification that may” should read --alert or notification may--;
[0018], “a messaging systems” should read --a messaging system--;
[0019], “volume of a motion level” should read --volume of motion level--;
[0020], “therapist” should read --therapist’s--;
[0021], “establishes” should read --establish--;
[0023], “virtual therapeutic session occur” should read --virtual therapeutic session occurs--;
[0025], “the disclosed system process” should read --the disclosed system processes--;
[0028], “for example,)” should read --for example)--;
[0028], “each of the monitored virtual therapeutic session” should read --each of the monitored virtual therapeutic sessions--;
[0028], “(when median is used), for example,” should read --(when median is used), for example--;
[0029], “their goal range of motion performances assessments,” should read --their goal range of motion performance assessments--;
[0030], “reach for extend” should read --reach for or extend--;
[0032], “The operator symbol (the circle with an "X" drawn through it)” should read --The direct sum symbol (the circle with a "+" drawn through it)--;
[0034], “has a smaller circle” should read --have a smaller circle--;
[0034], “or in alternate systems” should read --or in alternate systems,--;
[0039], it is not understood what is meant by “anywhere a range within”; and
[0040], “to user’s” should read --to users--.
Appropriate correction is required.	
Claim Objections
Claims 1-6, 8, 10-16, 18, and 20 are objected to because of the following informalities:
claim 1, line 5, “care plan” should read --a care plan--;
claim 1, lines 5-6, “a challenge zone” should read --and a challenge zone--;
claim 1, line 6, “the volume of motion” should read ---the full volume of motion--;
claim 2, line 3, “the simulated virtual environments” should read --the plurality of simulated virtual environments--;
claim 3, line 2, “motion the uninjured appendages” should read --motion of the uninjured appendage--;
claim 3, line 3, “executing” should read --rendering--;
claim 4, line 2, “of an uninjured appendage” should read --of the uninjured appendage--;
claim 5, line 2, “the simulated virtual environment” should read --the plurality of simulated virtual environments--;
claim 6, lines 1-2, “the simulated virtual environment” should read --the plurality of simulated virtual environments--;
claim 8, lines 1-2, “the simulated virtual environments in the head-mounted display that causes” should read --the plurality of simulated virtual environments in the head-mounted display causes--;
claim 10, lines 1-2, “the simulated virtual environments” should read --the plurality of simulated virtual environments--;
claim 11, line 4, “care plan” should read --a care plan--;
claim 11, line 4, “a challenge zone” should read --and a challenge zone--;
claim 11, line 5, “the volume of motion” should read ---the full volume of motion--;
claim 12, lines 2-3, “the simulated virtual environments” should read --the plurality of simulated virtual environments--;
claim 13, line 2, “motion the uninjured appendages” should read --motion of the uninjured appendage--;
claim 13, line 3, “executing” should read --rendering--;
claim 14, line 1, “of an uninjured appendage” should read --of the uninjured appendage--;
claim 15, lines 1-2, “the simulated virtual environment” should read --the plurality of simulated virtual environments--;
claim 16, line 1, “the simulated virtual environment” should read --the plurality of simulated virtual environments--;
claim 18, lines 1-2, “the simulated virtual environments in the head-mounted display that causes” should read --the plurality of simulated virtual environments in the head-mounted display causes--; and
claim 20, line 1, “the simulated virtual environments” should read --the plurality of simulated virtual environments--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “generating, by a machine learning trained engine, a recovery path, care plan, a challenge zone for an injured appendage based on the volume of motion of the uninjured appendage” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is: Figs. 1, 11; dynamic active care plan engine 1116; [0020], [0027]–[0028], [0038].
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 7 and 17 both recite “where the analyzing the user’s virtual therapeutic session performance occurs .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11
	Claims 1 and 11 recite the limitation “generating … a recovery path, care plan, a challenge zone for an injured appendage based on the volume of motion of the uninjured appendage” (emphasis added). It is unclear from this language whether only the challenge zone is generated based on the volume of motion, or, in addition to the challenge zone, the recovery path and/or care plan are also generated based on the volume of motion. Accordingly, the claims have an indefinite scope. For examination purposes, this limitation will be interpreted as only the challenge zone is generated based on the volume of motion, as suggested by the specification. Compare [0020] (“generates a recovery path and care plan … that may be based on the therapist or therapeutic team’s recommendations. The care prescribed and speed of the recovery path may be based on the user’s diagnosis …, current health, desired rehabilitation period, and other factors.”), with [0027] (“game play challenge zones generated from … the user’s benchmark.”).
	Claims 2-10 and 12-20 are likewise rejected due to their dependency, either direct or indirect, from claims 1 and 11, respectively.
Claims 3 and 13
	Claims 3 and 13 recite the limitation “further comprising mapping in three dimensions the full volume of motion the uninjured appendages during a prior virtual therapeutic session executing the plurality of simulated virtual environments.” This limitation is ambiguous for three reasons. First, it is unclear whether “the full volume of motion [of] the uninjured appendage[]” refers to the full volume of motion captured during the physical assessment executed as part of claims 1 and 11, respectively, or instead refers to a different full volume of motion previously captured during a prior session (or during a prior assessment). Second, and similarly, it is unclear whether “the plurality of simulated virtual environments” refers to the simulated environments initiated as part of claims 1 and 11, respectively, or instead refers different simulated environments previously initiated during a prior session. Third, it is unclear whether “during a prior virtual therapeutic session” modifies “mapping”, and if so, it is also unclear how a mapping step can be performed during a prior session that has already concluded. Accordingly, for all the above reasons, the claims have an indefinite scope. For examination purposes, this limitation will be interpreted as presently mapping in three dimensions a volume of motion previously captured during a prior session, if any, as suggested by the specification at par. [0021] (“In preparation for the virtual therapeutic session, the systems process the … assessments made from any prior therapeutic sessions. … The distances are translated into three dimensional virtual environment vectors that establishes a starting rehabilitative cloud centered around the simulated user.”).
Claims 7 and 17
The term “about” in claims 7 and 17 is a relative term which renders the claims indefinite. The term “about” is not defined by the claims, and while the specification does provide a standard at par. [0039], that standard—“a range that is largely (anywhere a range within or a discrete number within a range of ninety-five percent and one-hundred and five percent), but not necessarily wholly, that which is specified”—is inadequate for ascertaining the requisite degree. One of ordinary skill in the art would thus not be reasonably apprised of the scope of the invention. Accordingly, the amount “one-hundred frames per second” has been rendered indefinite by use of the term “about”. For examination purposes, the limitation “about one-hundred frames per second” will be interpreted as encompassing the range of 95–105 frames per second.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mental processes of generating a recovery path, care plan, and challenge zone, and analyzing a user’s virtual therapeutic session performance.
Claim 1 recites the limitations of [1] a non-transitory computer-readable medium having stored thereon a plurality of software instructions that, when executed by a processor, causes: … generating, by a machine learning trained engine, a recovery path, care plan, a challenge zone for an injured appendage based on the volume of motion of the uninjured appendage; and [2] analyzing a user’s virtual therapeutic session performance by comparing a user’s volume of motion capacity to the full volume of motion. As drafted, these limitations are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium having stored thereon a plurality of software instructions that, when executed”, “by a processor”, and “by a[n] … engine”, nothing in the claim elements precludes the steps from practically being performed in the human mind and/or with pen and paper. For example, but for the “non-transitory computer-readable medium”, “processor”, and “engine” language, limitation [1] encompasses a therapist manually formulating a course of treatment for a patient based on an initial evaluation. The generically-recited “machine learning trained” likewise covers the use of simple and rudimentary machine learning techniques, such as basic decision trees, which can be performed mentally and/or by hand. Limitation [2] encompasses the therapist manually assessing the progress of the injured limb’s recovery, using the state of the uninjured limb as a baseline. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the human mind and/or with pen and paper, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Specifically, the claim recites the additional elements of “a non-transitory computer-readable medium having stored thereon a plurality of software instructions that, when executed”, “by a processor”, “executing, a physical assessment, by a head-mounted display and a hand-held device, that captures a full volume of motion of an uninjured appendage”, “by a[n] … engine”, and “initiating a virtual therapeutic session that renders a plurality of simulated virtual environments in the head-mounted display that causes a user to exercise the injured appendage within the challenge zone during the virtual therapeutic session”. The medium, processor, display, device, and engine are recited at a high level of generality and merely automate the executing, generating, initiating, and analyzing steps, thus serving as a generic computer and generic computer peripherals to perform the abstract idea. The medium, processor, display, device, and engine are claimed generically, are operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using a generic computer—i.e., a processor executing software instructions on a medium—and generic computer peripherals. Furthermore, executing the assessment is simply insignificant extra-solution activity—i.e., pre-solution data gathering. Initiating the session is also mere insignificant extra-solution activity—both post-solution application of the generated challenge zone as well as pre-solution data gathering of the user’s capacity for use in the performance analysis. These additional elements thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a medium, processor, display, device, and engine amount to no more than mere instructions to apply the exception using a generic computer and generic computer peripherals. Mere instructions to apply an exception using a generic computer and generic computer peripherals cannot provide an inventive concept. As further discussed above with respect to integration of the abstract idea into a practical application, executing the assessment and Initiating the session are simply insignificant extra-solution activity. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, the claim is not patent eligible.
Claim 11, which is directed to a process, is identical in substance to claim 1, and is thus rejected for the same reasons discussed above for claim 1.
Claim 2 recites the limitation further comprising detecting a pain level of the user during the virtual therapeutic session and initiating a real-time adjustment to the simulated virtual environments in response. These additional elements are simply insignificant extra-solution activity—pre-solution data gathering of the user’s pain level and post-solution modification of the simulated environments—and thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 12, which is directed to a process, is identical in substance to claim 2, and is thus rejected for the same reasons discussed above for claim 2.
Claim 3 recites the limitation further comprising mapping in three dimensions the full volume of motion the uninjured appendages during a prior virtual therapeutic session executing the plurality of simulated virtual environments. This additional element is simply insignificant extra-solution activity—pre-solution data gathering of the mapped volume of motion—and thus fails to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 13, which is directed to a process, is identical in substance to claim 3, and is thus rejected for the same reasons discussed above for claim 3.
Claims 4-7 recite the limitations where the full volume of motion of an uninjured appendage comprises a target volume of motion, where the challenge zone comprises a spatial volume in the simulated virtual environment that the user attempts to physically reach, where movement in the simulated virtual environment comprises a relative starting position, and where the analyzing the user’s virtual therapeutic session performance occurs at a sampling rate of about one-hundred frames per second. These additional elements are simply insignificant extra-solution activity—i.e., an insignificant application (e.g., using particular types of volumes of motion, challenge zones, or movements) or mere selection of a particular data source or type of data (e.g., a volume of motion, challenge zone, or movement) to be manipulated. Furthermore, these additional elements do no more than generally link the judicial exception to a particular technological environment or field of use (e.g., performance analysis carried out at high sampling rates). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 14-17, which are each directed to a process, are identical in substance to claims 14-17, respectively, and are thus rejected for the same reasons discussed above for claims 4-17.
Claims 8-10 recite the limitations where the simulated virtual environments in the head-mounted display that causes the user to move the injured appendage along a predetermined trajectory, where the challenge zone establishes a plurality of virtual boundaries and a plurality of physical resistance levels and where the simulated virtual environments prompt the user to execute a reach task, respectively. These additional elements are simply insignificant extra-solution activity—post-solution applications of the generated challenge zone—and thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, claims 8-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 18-20, which are each directed to a process, are identical in substance to claims 8-10, respectively, and are thus rejected for the same reasons discussed above for claims 8-10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-11, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 20180121728 A1) [hereinafter “Wells”] in view of Salamatian et al. (US 20170000386 A1) [hereinafter “Salamatian”] and Patel et al. (US 20200357299 A1) [hereinafter “Patel”].
Claim 1
Wells discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—a 
non-transitory computer-readable medium having stored thereon a plurality of software instructions that, when executed by a processor, causes: (cls. 1, 11, 19; [0088], [0199])
executing, a physical assessment, by a head-mounted display and a hand-held device, that captures a full volume of motion (Figs. 1, 5; AR device 108, physical object 112, sensor 114, sensor may be embedded on an implant of patient 104, ten pound weight and five pound weight, augmented reality device 501, display 510, display unit 910; [0013], [0027], [0030], [0049], [0054], [0059], [0089])
generating … a recovery path, care plan, a challenge zone for an injured appendage based on the volume of motion; (Abstract; cls. 1, 11, 19; virtual starting bubble 206, virtual ending bubble 210, virtual path of motion 208, virtual edges 214 and 216, virtual example starting bubble 220, the virtual example ending bubble 222, complex path, intended starting location 422, intended path of motion 424, intended edges 418 and 420 of an intended path region, intended ending location 426, start bubble 308, end bubble 314, path of motion 312; Figs. 1-4; [0031] (“prescribed therapy”), [0032]–[0034] (“Therapy for the patient 201 may be changed based on the questions, answers, or interactions with the patient 201.”), [0049] (“In an example, creating a path of motion or a target object may be automated with a target range of motion, such as one based on a diagnosis.”), [0050]–[0056])
initiating a virtual therapeutic session that renders a plurality of simulated virtual environments in the head-mounted display that causes a user to exercise the injured appendage within the challenge zone during the virtual therapeutic session; (Abstract; cls. 1-2, 11-12, 19; Figs. 1-4; [0031]–[0034], [0038]) and
analyzing a user’s virtual therapeutic session performance by comparing a user’s volume of motion capacity to the full volume of motion. (cls. 1-3, 11-13, 19; Figs. 3-4, 6; [0031] (“The implant sensor or AR device 108 data (e.g., whether the patient 104 is successfully performing movements, a percentage of successful performance, metrics related to number of repetitions, weight used, etc., or the like) may be used by the therapist 102 or other caregiver (e.g., a surgeon) after the patient 104 performs a movement, completes a scheduled session, or performs at least part of scheduled therapy. The data may be used to adjust prescribed therapy, movement, exercises, medication, surgery timetable, or the like.”), [0038]–[0039], [0052]–[0053], [0070])
Wells may not explicitly disclose, but, in the same field of endeavor, Salamatian teaches of an [the] uninjured appendage. ([0102], [0177] (“A health information item may include … the range of motion user 1602 has in an uninjured arm compared to an injured arm”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the software-implemented process of Wells to include of an [the] uninjured appendage as taught by Salamatian because doing so would allow the patient and/or therapist “to track progress or prescribe therapy” ([0102]), as well as “track … fitness, health, injury, and/or rehabilitation information”. ([0177])
Wells in view of Salamatian may not explicitly disclose, but, in the same field of endeavor, Patel teaches by a machine learning trained engine. (Abstract; cls. 7, 19; routine modification module 328, decision tree generation module 342, tree generation module 1104, machine learning module 1324; Figs. 2-3, 9-13; [0002], [0028], [0064] (“The system provides the ability [for] real-time modifications to the prescription … using machine learning ….”), [0072], [0088], [0090]–[0091], [0094]–[0095])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the software-implemented process of Wells in view of Salamatian to include by a machine learning trained engine as taught by Patel because doing so would result in “more effective rehabilitation routines”. ([0028])
Claim 4
Wells in view of Salamatian and Patel discloses where the full volume of motion of an uninjured appendage comprises a target volume of motion. (Wells: [0049]; Salamatian: [0102], [0177] (“A health information item may include … the range of motion user 1602 has in an uninjured arm compared to an injured arm”))
Claim 5
Wells in view of Salamatian and Patel discloses where the challenge zone comprises a spatial volume in the simulated virtual environment that the user attempts to physically reach. (Wells: cls. 1, 11, 19; virtual starting bubble 206, virtual ending bubble 210, virtual path of motion 208, virtual edges 214 and 216, virtual example starting bubble 220, the virtual example ending bubble 222, complex path, intended starting location 422, intended path of motion 424, intended edges 418 and 420 of an intended path region, intended ending location 426, start bubble 308, end bubble 314, path of motion 312; Figs. 2-4; [0026], [0040]–[0041], [0048])
Claim 6
Wells in view of Salamatian and Patel discloses where movement in the simulated virtual environment comprises a relative starting position. (Wells: cls. 1, 11, 17, 19; virtual starting bubble 206, virtual example starting bubble 220, start bubble 308, intended starting location 422; Figs. 2-4; [0016] (“The virtual aspects overlaid on the real environment may be represented as anchored or in a set position relative to one or more aspects of the real environment.”), [0041], [0074] (“The virtual target may have a fixed position relative to the object in the real environment. The virtual target may be fixed without respect to a view presented to a user of an augmented reality device. For example, the virtual target may remain in a position fixed in the real environment when an AR device moves.”), [0078] (“The virtual target may have a fixed position relative to an object in the real environment. For example, the virtual target may have a fixed position relative to aspects of a room (e.g., a floor, a wall, a ceiling, etc.), fixtures (e.g., a table, a chair, etc.), moving objects (e.g., a person, a pet, a skateboard, etc.), or the like.”), [0096], [0110], [0124], [0138], [0176], [0180], [0188])
Claim 9
Wells in view of Salamatian and Patel discloses where the challenge zone establishes a plurality of virtual boundaries and a plurality of physical resistance levels. (Wells: ten pound weight and five pound weight, virtual starting bubble 206, virtual ending bubble 210, virtual path of motion 208, virtual edges 214 and 216, virtual example starting bubble 220, the virtual example ending bubble 222, complex path, intended starting location 422, intended path of motion 424, intended edges 418 and 420 of an intended path region, intended ending location 426, start bubble 308, end bubble 314, path of motion 312; Figs. 2-4; [0030], [0032]–[0034], [0052])
Claim 10
Wells in view of Salamatian and Patel discloses where the simulated virtual environments prompt the user to execute a reach task. (Wells: [0057] (“In an example, the video/animation evaluation component 404 may show video captured or live of a patient performing a movement. The video captured may show reps done by the patient (e.g., automatically determined based on the bubbles being activated, reached, popped, etc.), duration, heart rate, or the like.” (emphasis added)))
Claim 11
Wells in view of Salamatian and Patel discloses the elements of claim 11 as stated above for claim 1.

Claim 14
Wells in view of Salamatian and Patel discloses the elements of claim 14 as stated above for claim 4.
Claim 15
Wells in view of Salamatian and Patel discloses the elements of claim 15 as stated above for claim 5.
Claim 16
Wells in view of Salamatian and Patel discloses the elements of claim 16 as stated above for claim 6.
Claim 18
Wells in view of Salamatian and Patel discloses the elements of claim 18 as stated above for claim 8.
Claim 19
Wells in view of Salamatian and Patel discloses the elements of claim 19 as stated above for claim 9.
Claim 20
Wells in view of Salamatian and Patel discloses the elements of claim 20 as stated above for claim 10.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Salamatian and Patel as applied to claims 1 and 11 above, and further in view of Nguyen et al. (US 20200168311 A1) [hereinafter “Nguyen”].
Claim 2
Wells in view of Salamatian and Patel discloses the elements of claim 2 as stated above for claim 1, and further discloses and initiating a real-time adjustment to the simulated virtual environments in response. (Patel: [0028] (“The system collects biometric and physiological data about the user relating to their performance of the specific routines or games in the virtual reality (or augmented reality) environment and as progress is made, allows for real-time adjustments to the routine programs to optimize the patient’s rehabilitation process through the output of various sensors and data …”))
Wells in view of Salamatian and Patel may not explicitly disclose, but, in the same field of endeavor, Nguyen teaches further comprising detecting a pain level of the user during the virtual therapeutic session. (Fig. 3; [0038])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the software-implemented process of Wells in view of Salamatian and Patel to include further comprising detecting a pain level of the user during the virtual therapeutic session as taught by Nguyen because collecting such biometric and physiological data would allow for further optimization of the patient’s rehabilitation process.
Claim 12
Wells in view of Salamatian, Patel, and Nguyen discloses the elements of claim 12 as stated above for claim 2.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Salamatian and Patel as applied to claims 1 and 11 above, and further in view of Lange et al. (US 20140188009 A1) [hereinafter “Lange”].
Claim 3
Wells in view of Salamatian and Patel discloses the elements of claim 3 as stated above for claim 1, and further discloses the full volume of motion the uninjured appendages during a prior virtual therapeutic session executing the plurality of simulated virtual environments. (Wells: [0040], [0049], [0054]; Salamatian: [0102], [0177])
Wells in view of Salamatian and Patel may not explicitly disclose, but, in the same field of endeavor, Lange teaches further comprising mapping in three dimensions. (Fig. 10; [0171])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the software-implemented process of Wells in view of Salamatian and Patel to include further comprising mapping in three dimensions as taught by Lange because including such a “calibration step” allows the user’s “positions [to] be saved and loaded into the game itself.” ([0171])
Claim 13
Wells in view of Salamatian, Patel, and Lange discloses the elements of claim 13 as stated above for claim 3.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Salamatian and Patel as applied to claims 1 and 11 above, and further in view of Orr et al. (US 20200178885 A1) [hereinafter “Orr”].
Claim 7
Wells in view of Salamatian and Patel may not explicitly disclose, but, in the same field of endeavor, Orr teaches—as best understood based on the 35 U.S.C. 112(b) issue discussed above—where the analyzing the user’s virtual therapeutic session performance occurs at a sampling rate of about one-hundred frames per second. ([0043] (“data … is collected at a rate of up to about 150 Hz”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the software-implemented process of Wells in view of Salamatian and Patel to include where the analyzing the user’s virtual therapeutic session performance occurs at a sampling rate of about one-hundred frames per second as taught by Orr because “objective values received live from computerized systems monitoring body measurements allow[] more accurate adaptation of training for the patient compared to subjective values received from the clinician.” ([0035])
Claim 17
Wells in view of Salamatian, Patel, and Orr discloses the elements of claim 17 as stated above for claim 7.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Salamatian and Patel as applied to claims 1 and 11 above, and further in view of Einav et al. (US 20110004126 A1) [hereinafter “Einav”].
Claim 8
Wells in view of Salamatian and Patel may not explicitly disclose, but, in the same field of endeavor, Einav teaches where the simulated virtual environments in the head-mounted display that causes the user to move the injured appendage along a predetermined trajectory. ([0076] (“Each exercise defines one or more two-dimensional (2D) and/or three-dimensional (3D) trajectories, …. Optionally, the exercise defines a trajectory of an optimal limb manipulation.”), [0078], [0093], [0115]–[0119], [0131] (“For example, the adjusted exercising pattern may guide the patient to follow a trajectory …”), [0134] (“The adjustment may be performed by changing one or more of the trajectories of the exercises, …”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the software-implemented process of Wells in view of Salamatian and Patel to include where the analyzing the user’s virtual therapeutic session performance occurs at a sampling rate of about one-hundred frames per second as taught by Einav because doing so allows for “instruct[ing] the patient according to an exercising pattern that matches to her physical abilities and/or may score her physical abilities in a more accurate manner” ([0128]) and facilitates “creating a dynamic rehabilitation program that is adjusted according to the progress of the patient.” ([0134])
Claim 18
Wells in view of Salamatian, Patel, and Einav discloses the elements of claim 18 as stated above for claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Gossling (US 20170251955 A1) discloses sensor signals comprising three-dimensional position information indicating the location of a patient’s arm.
Han et al. (WO 2016014163 A1) discloses a 3D model with vectors corresponding to different patient shoulder orientations.
Raynor et al. (US 20190221321 A1) discloses physical therapy systems and methods using wearable devices to detect range of motion and position of a user’s body part.
Ronchi et al. (US 20200260993 A1) discloses evaluating range of motion for a limb.
Shani et al. (US 20130226039 A1) discloses comparing between a 3D path and a reference 3D path to evaluate range of motion and determine the abnormality mobility profile for a limb. 
Slepian (US 20190125220 A1) discloses determining an overall motion and/or flexibility envelope for an individual.
Sundaram et al. (US 20200237291 A1) discloses detecting localized body motion, an AI model for computing patient performance, adjusting thresholds according to pain levels, and monitoring range of motion deviation.
Svendrys et al. (US 20200066390 A1) discloses immersive virtual reality games for physical and occupational therapy.
Sánchez-Vives et al. (US 20180151258 A1) discloses motor training of an injured limb with virtual exercises, including reach tasks, using a head-mounted display and sensors.
Thornton (US 4375674 A) discloses detecting the location of body points in space, tracking the movement of points in three dimensions relative to a frame of reference, and deriving reach envelope characteristics.
Yuasa et al. (US 20130171601 A1) discloses creating a human body model in three-dimensional space and estimating range of motion.
Elor et al. (A. Elor, M. Teodorescu, and S. Kurniawan, “Project Star Catcher: A Novel Immersive Virtual Reality Experience for Upper Limb Rehabilitation”, Nov. 2018, ACM Trans. Access. Comput., pp. 20:1–25, https://doi.org/10.1145/3265755) discloses exercise games with accurate 3D motion capture of hand positions at a data sampling rate of 90Hz or greater.
Haghighi Osgouei et al. (R. Haghighi Osgouei, D. Soulsby, and F. Bello, “An Objective Evaluation Method for Rehabilitation Exergames”, Aug. 2018, GEM, pp. 28–34, https://doi.org/10.1109/GEM.2018.8516507) discloses converting conventional therapeutic exercises into games and analyzing performance using machine learning approaches.
Palaniappan et al. (S.M. Palaniappan and B.S. Duerstock, “Developing Rehabilitation Practices Using Virtual Reality Exergaming”, Dec. 2018, ISSPIT, pp. 90–94, https://dx.doi.org/10.1109/isspit.2018.8642784) discloses observing the position of a subject’s hand relative to in-game objects and generating 3D graphs.
Powell et al. (V. Powell and W. Powell, “Therapy-led Design of Home-Based Virtual Rehabilitation”, Mar. 2015, WEVR, pp. 11–14, https://dx.doi.org/10.1109/wevr.2015.7151688) discloses reach and grasp tasks to improve active range of motion for shoulder mobility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.A.F./Examiner, Art Unit 3715                                                                                                                                                                                                        

June 17, 2022

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715